 IBEW LOCAL UNION IIInternationalBrotherhood of ElectricalWorkers,LocalUnion11,AFL-CIO (Lumleyand Estes,Inc.;Kess Construction Company)andJones andJones,Inc. Case 21-CC-1 130October 15, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDZAGORIAOn August 5, 1969, Trial Examiner MauriceAlexandre, issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrialExaminer's Decision. Thereafter the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Respondentalso filed a brief in opposition to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committedThe rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.TRIAL EXAMINER'S DECISIONMAURICE ALEXANDRE, Trial Examiner This case washeard in Los Angeles, California, on May 19, 1969, upona complaint issued on April 1, 1969,' and amended onApril 2, 1969, alleging that Respondent had violatedSection8(b)(4)(i)and (H)(B) of the National LaborRelationsAct, as amended, by picketing a constructionsitewith an object of (1) forcing or requiring the generalcontractor (with whom Respondent had no dispute) tocease doing business with the electrical subcontractor (theprimary employer), and (2) forcing or requiring certainother subcontractors to cease doing business with thegeneral contractor in order to compel the latter to ceasedoing business with the said electrical subcontractor.Respondentadmitsthepicketingbutdeniesthecommission of the alleged unfair labor practices The issue145presented iswhether an object of the picketing wasunlawfulUpon the entire record, my observation of thewitnesses, and the briefs filed by the parties, I make thefollowingFINDINGS AND CONCLUSIONSITHE BUSINESSES OF THE EMPLOYERS INVOLVEDKess Construction Company(hereafter called Kess) ofLong Beach, California,isa sole proprietorship ownedand operated by oneDerric CKessingerDuring 1969,Kess was engaged,as builder and general contractor, inthe erection of a four-unit apartment building in LongBeachKess utilized no employees of its own at theconstruction siteThe electrical subcontractor on theproject, the primary employer herein, was Lumley andEstes, Inc , a California corporation with its principalplaceof business at Los Alamitos,CaliforniaTheplumbing subcontractor was Specialty Plumbing, and theroofing subcontractor was West Roofing CompanyThe parties stipulated that in the course and conduct ofitsoperations during the year ending March31, 1969,Lumley and Estes purchased goods, materials and suppliesvalued in excess of$48,000 from suppliers who hadpurchased such goods,materials and supplies directlyfrom suppliers located outside the Stateof California. Theparties further stipulated that in connection with and foruse at the aforesaid constructionproject,Kess and itssubcontractors other than Lumley and Estes purchasedand received goods, materials and supplies originatingoutside the State of California valued in excess of $4,000.When the above direct inflow and indirect inflow of thesaid enterprises are added together,the total exceeds the$50,000 minimum jurisdictional amount established by theBoard for such nonretail enterprisesAccordingly, I findthat such inflow is sufficient to warrant the assertion ofjurisdictionovertheRespondent'sallegedunlawfulactivity.Local 2669, affiliatedwithSuffolkCountyDistrictCouncilof Carpenters etc (T & D Roofing Co ,Inc ),173 NLRB No 188IITHE LABOR ORGANIZATION INVOLVEDRespondent is, and at all times material herein hasbeen, a labor organization within the meaningof the ActIII.THE UNFAIR LABOR PRACTICESA. The Evidence1February 4 through 9On Tuesday, February 4, 1969,2 Respondent beganpicketing theKessapartment construction site andcontinued the picketing through Friday, February 7' Thesigns carried by the pickets throughout the picketing readas follows'Based upon an original and an amended charge filed on February 26and March 18, 1969, respectively'All dates referred hereafter relate to 1969 unless otherwise stated'The record does not disclose the exact hours of the picketing Crepeac,amember of Respondent, testified that he picketed from an unspecifiedhour until I 100 a in. on each day from February 4 through 7 Dial,Respondent'sbusinessrepresentative,testifiedthat the picketing onFebruary 7 ceased for the day between 2 30 and 3 00 p in179NLRB No. 22 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDLUMLEY AND ESTES, INC. DOES NOT PAYPREVAILING WAGE NOR MAINTAINWORKING CONDITIONS OFLOCAL 11, IBEW AFL-CIO,Following commencement of the picketing, the employeesof the roofing and plumbing subcontractors discontinuedworking and did not work during the period of thepicketing.The record does not disclose whether theemployees of Lumley and Estes discontinued working onFebruary 4, butitisclearthat they did not work onFebruary 5.5 Lumley testified that his employees did notwork on February 6, and that his prehearing affidavit tothe contrary was erroneous.BusinessRepresentative Dial testified that he visited thejobsite on the afternoon of Friday, February 7, and thatno one was working when he removed the picket and leftbetween 2 30 and 3:00 p.m Lumley testified that he and ahelperarrivedatthe site at "about" 2.00 p m. onFebruary 7 and worked until about 6 00 p m.; that theycompleted the rough electrical work, which was then readyfor inspection, that at that time, he did not know of anyfurther work required of him prior to commencement ofthe finish work,, and that although he went to the site onSaturday and Sunday, February 8 and 9, neither he norhis employees performed any work during that weekend.Kessinger testified that Lumley and Estes worked duringthe afternoon on February 7, that on that day, he was toldbyLumley that the rough electrical work had beencompleted; that Lumley and Estes "pulled off" the jobsiteon that day, and that he did not recall whether LumleyandEstesworkedduringtheensuingweekendApparently, no picketing occurred during the weekend.2. February 10Picketing was resumed sometime prior to 11.00 a.m onMonday, February 10' Dial testified that he returned tothe constructionsiteat11 30 a m. that day, saw that alittleadditionalelectricalwork had been performedsometime since his last visit,' but was unable to determinethrough a visual inspection from the sidewalk whether ornot all the rough electrical work had been completed.Crepeac testified that from his position on the sidewalkwhile picketing, he could not observe what stage had beenreached in the electrical work in all of the four apartmentunits.Dial further testified that when he arrived no onewas working at the jobsite, and that Lumley and Estesperformed no work that day up to the time he removedthe picket at about 2 30 p m.At about that time, Dial received a telegram, signed"Kess Construction Co " The telegram indicated that ithad beensentat 1:49 p m., and contained the followingwords in the lower right corner'Respondent has never been certified as the collective-bargainingrepresentativeof the employees of Lumley and Estes and has nocollective-bargaining agreement with that company'Sometime during the course of the picketing,Kessinger asked BusinessRepresentative Dial why he was picketing him Dial replied that he waspicketing the electricians,not Kessinger'According to Lumley, 4 to 6 weeks normally elaspe between the roughand finish work'According to the testimony of Crepeac,a picket'Dial testified that he and one good electrician could have performedsuch work in 10 to 15 minutesBd Jones and Jones664 Monterey Pass'The text of the telegram was as follows:PICKETING AT 436 ALMOND LONG BEACH IS UNLAWFULAS LUMLEY AND ESTES ELECTRICAL CONTRACTOR ARE NOLONGER PERFORMING WORK AT SUCH JOB SITE, PLEASEREMOVE THE PICKETINGDial testified that he was suspicious of the telegram fortwo reasons. One was that it bore a Monterey Parkaddress and he knew that Kess had a Long Beach officeabout two doors north of the jobsite. The second reasonwas that he had previously fallen into a similar "trap"created by another union which, almost immediately afterhe removed a picket line, informed him that it had notsaid that "they were off for good"; and that he felt therewas no assurancethatLumley and Estes' employeeswould not return 5 minutes after the picket line wasremoved.DialthereupontelephonedRespondent'sattorney and was instructed by the latter to ask Kess, inthe presence of a witness, the intent behind the statementin the telegram that Lumley and Estes were no longer onthe job, i e , whether it meant "temporarily off, off for thehour, off for the day, or permanently off the job."Dial then telephoned Kessinger and spoke to him whileShannon, another representative of Respondent, listenedto the conversation on an extension. Dial identifiedhimself, stated that he had received a telegram, and askedwhat it meantWhen Kessinger replied that he had notsent the telegram and knew nothing about it,'' Dial statedthat it bore his signature and read the telegram toKessinger. According to Dial, he then asked KessingerDoes this mean when you said Lumley and Estes isoff the job, you mean I am to take this to mean thattheywillnot be back, or that they will be backtomorrow?According to Shannon, Dial asked "if this telegram wouldmean that Lumley and Estes would perform no morework on the job" Dial and Shannon both testified thatKessinger's reply was that he had a contract with Lumleyand Estes and that he assumed that they would finish thejob. In addition, both testified that Kessinger did not statethat Lumley and Estes had completed the rough electricalwork. Dial further testified that he did not know, after theconversation,whether or not Lumley and Estes wouldreturn to the job. Kessinger testified that Dial askedwhetherLumley and Estes was permanently off theproject, that he told Dial that that company was notworking at the time but that no agreement had been maderespecting the future, and that he did not say to Dial thatLumley and Estes had a contract to finish the job.Following completion of the call, Dial telephonedRespondent's attorney and reported the substance of hisconversation'Inote that the Charging Party is Jones and Jones,Inc , labor relationsconsultantWhen he introduced the telegram in evidence,theGeneralCounsel expressed the opinion that the quoted language meantthat thetelegram wasbilled toJones and Jones"Kessmger testified that he had not authorized the sending of thetelegramOn cross-examination,he first testified that Lumleyhad told himabout the telegram prior to his telephone conversation with Dial, and thenstated that he did not rememberwhether Lumleydid so before theconversationOn redirect examination,Kessinger testified that he was toldby Gafney,his bookkeeper, that the latter had had a conversation withJones about the telegram during the afternoonof February10Kessingerfurther testified that he did not know about the telegram before Gafneytold him about it IBEW LOCAL UNION 111473February 11Picketing was resumed sometime before 11 00 a.m onTuesday, February 11 and ended sometime during themorning " Kessinger testified that at an unspecified timeon Monday, February 10, he had talked to Lumley on thetelephone and they had agreed to release each other fromtheir electrical contract; and that at about 8'30 a.m. onFebruary 11, a written agreement to that effect wasprepared and executed." Sometime during the morning,Kessinger gave the release agreement to a picket, thepicketing ended about two hours later, and it has not beenresumed since that time.At an unspecified time after the picketing ended,Lumley and Estes finished the Kess project.B Concluding FindingsThere is no dispute, and I find, that an employee ofLumley and Estes performed work at the construction siteon Friday, February 7, and that no employees worked atthe site on Monday and Tuesday, February 10 and 11 Inhis brief, the General Counsel contends that Respondent'spicketing was unlawful because an objective thereof wasdirectly and indirectly to force Kess, a neutral, to ceasedoing business with Lumley and Estes, the primaryemployer. That objective, he asserts, is shown by twofactors.One is that Respondent knew that Lumley andEstes' employees did not work and were not scheduled towork on February 10 and 11 and hence that the picketingfailed tomeet theMoore Dry Dock"criterionwhich,according to the General Counsel, requires that thepicketingmust be limited to times when the primaryemployees "are present" at the common situs. The secondfactor isBusinessRepresentativeDial'sinquiryofKessinger as to whether Lumley and Estes had beenpermanently removed from the job.Itisnot entirely clear whether it is the GeneralCounsel'sposition that any of the picketing beforeFebruary 10 was unlawful The complaint seems to allegethe illegalityof the picketing from its inception onFebruary 4. At the hearing, the General Counsel appearsto have contended that the picketing was unlawful fromand after February 7 In his brief, the General Counselseems to assert only that the picketing on February 10and 11 was unlawful because Respondent learned onFebruary 10 that Lumley and Estes would perform nomore work at the construction site. I find that none of thepicketing by Respondent was unlawful1.There is no dispute, and I find, that the picketing byRespondent satisfied three of theMoore Dry Dockcriteria.The controversy in this case involves only thecriterionwhich requires that the primary employer beengaged in its "normal business" at the situs of thedispute at the time of the picketing." The uncontradictedevidence shows that Lumley and Estes' employees workedat the Kess project on Friday, February 7 Accordingly, Ifind that Lumley and Estes was still engaged in its normalbusiness at the situs on February 7, and that the picketingon that date thus satisfied theMoore Dry Dockcriteria 15"Accordingto Dial, he did not know whether or not Lumley and Esteshad worked the preceding night"The agreement was datedFebruary 10"Sailors' Union of the Pacific (MooreDry Dock Co ).92 NLRB 547"The GeneralCounsel describes the criterion too narrowly when hestates that the picketing must be limited to times when the primaryemployees "are present"at the common srtus It is true that absent otherevidence,the"normal business"criterion is not satisfied where theThe situation on Monday, February 10, differed in thatno Lumley and Estes employee worked that day. But thisdoes not necessarily require a finding that the picketing onthat date was unlawful. If the rough electrical work had infact been completed on February 7, it would have been asimple matter for either Kessinger or Lumley and Estes tohave informed Respondent that no further work wasscheduled for 4 to 6 weeks. Their failure to do so suggeststhat the absence of Lumley and Estes' employees from thejobsite on February 10 was not due to completion of therough electrical work and that it was still engaged innormal operations on that date. But even assuming thatthe employees did not work that day because the roughelectricalwork had been completed, there is nothing toshow that Respondent knew this at any time prior tocessation of the picketing at about 2.30 p m. On thecontrary, the credited testimony of Dial and Crepeacshows that they were not able to ascertain, through avisual inspection of the project from the street, whether ornot such work had been completed. And since Dialobserved on February 10 that Lumley and Estes hadperformed some work on the project after the cessation ofthe picketing on the preceding Friday, February 7, therewas no reason why Respondent should have concludedthat they would not resume work on February 10 Finally,itwas not until approximately the time that the picketingceased on that day that Respondent received the telegramstating that Lumley and Estes was no longer performingwork at the jobsite.' 6 I therefore conclude and find thatdespite the absence of Lumley and Estes' employees fromthe jobsite on February 10, the picketing on that datesatisfied the "normal business" criterionIBEW Local 640(Timber Buildings, Inc ), supraThere remains for consideration the picketing onTuesday, February 11, beginning sometime before 11.00a.m. and ending two hours after Kessinger gave to one ofthepickets the agreement executed by Kess and byLumley and Estes, in which they released each other fromtheir electrical contractThe General Counsel contendsthat Respondent was on notice, following Dial's telephoneconversation with Kessinger on the afternoon of February10, that Lumley and Estes' employees were not scheduledto work on February 11 and, therefore, that the picketingdid not satisfy the "normal business" criterion. I find theevidence insufficient to establish such notice.picketing occurs at a time when the primary employees are not present atthe situs of the dispute But where,for example,the record shows that theunion was unaware that the primary employees were not scheduled towork, the criterion ismetInternationalBrotherhood of ElectricalWorkers. Local640, AFL-CIO (Timber Buildings,Inc ),176 NLRB No17"In view of this finding,itisunnecessary to determine specificallywhether or not any Lumley and Estes employees worked on February 6"The General Counsel states,intheportion of his brief entitled"Statement of the Case,"that Lumley testified that he removed his trailerfrom the jobsite on Thursday,February 6 In the argument portion of hisbrief, however,theGeneral Counsel does not rely on this testimony tosupport his assertion of Respondent knowledge that Lumley and Esteswould not return to the project This is not surprising since the recordwould not support such an assertion On cross-examination, when shownhis prehearing affidavitof February7 stating that the trailer "is" parked inthe rear, Lumley testified that he could not recall whether the trailer wasstill on the jobsite on February 7 On redirect examination,he testified thatthe trailer was removed prior to February 8 1 find that Lumley was not areliable witness and reject his testimony relating to the removal date of thetrailerIn this connection, I also note that a prehearing affidavit byLumley impeached his testimony that his company performed no work atthe jobsite on February 6 1 further note his testimony that he normallyremoves the trailer from a project when the materials stored therein areused up, even though work on the project has not been completed 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record contains conflicting evidence as to whatKessinger told Dial during their telephone conversationAccording to Dial and Shannon, Kessinger said that hehad a contract with Lumley and Estes and assumed thatthe latter would complete it. According to Kessinger, hesaid that Lumley and Estes was not working at that timeand that they had reached no agreement as to thecompletion of the job I reject Kessinger's testimony andcredit the version testified to by Dial and Shannon.Kessinger gave conflicting testimony as to when theLumley and Estes trailer was removed from the project,and as to whether he knew about the telegram before Dialtelephoned him. In addition, although it is clear that healready knew about the telegram when Dial telephoned,"he pretended at the time that he knew nothing about itMoreover, the fact that Lumley and Estes ultimatelyfinished the job raises some question as to the bona fidesof Kessinger's agreement releasing Lumley and Estes fromthe subcontract, and suggests that it was a device tomisleadRespondent.Such conduct by Kessinger hascreateddoubt in my mind as to the probity of histestimony, a doubt heightened by my observation of hisdemeanor while testifying. On the other hand, I find thatDialand Shannon testified in a straightforward andhonest manner.In view of Kessinger's disavowal of the telegram andthe conflict between the telegram and Kessinger's statedassumption that Lumley and Estes would complete theirsubcontract, I credit Dial's testimony that he had alegitimate doubt, after talking to Kessinger, as to whetheror not Lumley and Estes would return to complete thejob. The General Counsel argues that if Respondent feltthere was any ambiguity about the work schedule, it couldhave sought clarification by further inquiry " Whatevermay be the obligation of a union under othercircumstances, I am not persuaded that in this case,Respondent was required to pursue the matter further.The only other source of information regarding itsintention to resume work was Lumley and Estes itself. Buteven if, upon inquiry, Lumley and Estes had informedDial that it did not intend to resume work at the jobsite,this information would not have resolved Respondent'sdilemma in view of Kessinger's stated assumption TheGeneralCounsel has not suggested from what otherpersonorpersonsRespondent could have obtainedinformation resolving the dilemmaIfind that the record does not establish that before itbegan picketing on February 11, Respondent either knewor should have known that Lumley and Estes' employeeswere not scheduled to work on that day 18 I accordinglyfind that the General Counsel has failed to establish thatRespondent's continued picketing on that day did notsatisfy the "normal business" criterion.IBEW Local 640(Timber Buildings, Inc ), supra,fn. 14.2.That Respondent satisfied theMoore Dry Dockcriteria does not end inquiry. Adherence to such criteriaindicatesonlypresumptivelythatRespondentwasattempting to limit its dispute to the primary employerand not to enmesh neutrals to the dispute.Plumbers LocalUnionNo 519 (H L Robertson),fn.18,supra,International Brotherhood of ElectricalWorkers, Local"Kessmger testified that he first learned about the telegram from hisUnionNo 11 (L G Electric Contractors, Inc ),154NLRB 766 Other evidence can, and according to theGeneral Counsel does, establish the contraryIfind, in agreement with the General Counsel, thatDial in effect asked Kessinger whether the telegram meantthatLumley and Estes was permanently off the job "However, I reject the General Counsel's contention thatby such inquiry, Dial revealed that an underlying,unlawful objective of the picketing was the removal ofLumley and Estes The evidence shows that Respondent'sattorney instructedDial to obtain clarification of thetelegram by ascertaining whether it meant that Lumleyand Estes was temporarily off the job, i.e. for an hour orfor a day, or would not return at all. Such an inquirywould not have demonstrated that Respondent had as anobjective the removal of Lumley and Estes It would haveconstituted no more than an attempt to ascertain the workschedule of Lumley and Estes' employees Although Dialdid not carefully follow the instructions given him, I ampersuaded that he made an honest attempt to do so I amtherefore unable to find that the words he used in hisinquiry were indicative of a hidden secondary motive 20Based on the entire record, I find that there isinsufficientevidencetoestablishthatRespondent'spicketing was aimed at achieving an unlawful secondaryobjective. I therefore find that the picketing was notviolative of Section 8(b)(4)(1) and (n)(B) of the ActCONCLUSIONS OF LAW1.The combined operations of Kess ConstructionCompany,Lumley and Estes, Inc., Specialty Plumbing,and West Roofing Company are sufficient to warrant theassertionof jurisdictionoverRespondent'sallegedunlawful activity.2Respondent International Brotherhood of ElectricalWorkers,LocalUnion11,AFL-CIO,isalabororganization within the meaning of the Act3.The allegations of the complaint,thatRespondenthas engaged in unfair labor practices within the meaningof Section 8(b)(4)(i)and (n)(B) of the Act, have not beensustainedRECOMMENDED ORDERItisrecommended that the complaint herein bedismissed in its entirety.bookkeeper Obviously, this must have occurred before Dial referred to thetelegram during the telephone conversation""For this reason, the instant case is not governedby Local Union No519 Plumbers (H L Robertson & Associates.Inc ). 171 NLRB No 37,enfdasmodified, 416 F 2d 1120 (C A D C ), relied on by the GeneralCounsel"Kessmger's testimony that Dial made that inquiry was substantiallycorroborated by Shannon, a witness for the Respondent"The cases cited by the General Counsel are inappositeUnitedAssociationof Journeymen and Apprentices etc , Local No 32 (A & BPlumbing,Inc ),171NLRB No 66,InternationalBrotherhood ofElectricalWorkers. Local Union No 11 (L G Electric Contractors,inc ),supraIneach of those cases, theunion'sunlawfulobjectivewasdemonstrated by the fact that it informed the neutral employer thatpicketing would continue until the primary employer was removed fromthe job